DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“means for obtaining sensing data” 
“at least one processing means for...determining...identifying...predicting...”
“sensing means for capturing the sensing data.”.
in claims 101-102
A review of the specification shows that the following appears to be the corresponding structure for the above limitation described in the specification: (see at least Applicants Spec, para. [0123]: processing unit 110 may be included on vehicle 200 either integrated with or separate from an engine control unit (ECU) of the vehicle.).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 81, 83-85, 87-91, 93-95, 97-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 94-111 of US Application No. 17/106700 (“Shwartz `993”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are very similar however certain words were omitted.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
As per claim 81 Shwartz `993 discloses
An automated driving system for a host vehicle, the system comprising (see at least Shwartz `993, claim 94: An automated driving system for a host vehicle, the system comprising):
an interface to obtain sensing data of an environment in a vicinity of the host vehicle, the sensing data captured from at least one sensor device of the host vehicle (see at least Shwartz `993, claim 94: an interface to obtain sensing data of an environment in a vicinity of the host vehicle, the sensing data captured from at least one sensor device of the host vehicle); and
at least one processing device configured to (see at least Shwartz `993, claim 94: at least one processing device configured to:):
determine a planned navigational action for accomplishing a navigational goal of the host vehicle (see at least Shwartz `993, claim 94: determine a planned navigational action for accomplishing a navigational goal of the host vehicle;);
identify, from the sensing data, a target vehicle in the environment of the host vehicle (see at least Shwartz `993, claim 94: identify, from the sensing data, a target vehicle in the environment of the host vehicle;);
predict a distance between the host vehicle and the target vehicle that would result if the planned navigational action was taken (see at least Shwartz `993, claim 94: predict a following distance between the host vehicle and the target vehicle that would result if the planned navigational action was taken;);
identify a braking rate of the host vehicle, a maximum acceleration capability of the host vehicle, and a current longitudinal speed of the host vehicle (see at least Shwartz `993, claim 94: identify a defined braking capability of the host vehicle, a defined acceleration capability of the host vehicle, and a longitudinal speed of the host vehicle;);
determine a host vehicle stopping distance to bring the host vehicle to a stop, based on the identified braking rate of the host vehicle, the maximum acceleration capability of the host vehicle, and the current longitudinal speed of the host vehicle, the identified braking rate of the host vehicle being a submaximal braking rate that is less than a maximum braking capability of the host vehicle (see at least Shwartz `993, claim 94: determine a host vehicle braking distance based on the defined braking capability of the host vehicle, the defined acceleration capability of the host vehicle, and the longitudinal speed of the host vehicle, the defined braking capability of the host vehicle comprising a minimum braking rate that is less than a maximum braking rate of the host vehicle, the minimum braking rate identified to be applied by the host vehicle as at least an initial braking force used to decelerate within the host vehicle braking distance, and the minimum braking rate identified to be applied by the host vehicle as a lower limit of an amount of braking force used to decelerate throughout the host vehicle braking distance;);
identify a braking rate of the target vehicle and a current longitudinal speed of the target vehicle (see at least Shwartz `993, claim 94: determine a target vehicle braking distance, based on a longitudinal speed of the target vehicle and a maximum braking capability of the target vehicle; and);
determine a target vehicle stopping distance to bring the target vehicle to a stop, based on the identified braking rate of the target vehicle and the current longitudinal speed of the target vehicle (see at least Shwartz `993, claim 94: determine a target vehicle braking distance, based on a longitudinal speed of the target vehicle and a maximum braking capability of the target vehicle; and); and
cause the host vehicle to continue with the planned navigational action while the predicted distance of the planned navigational action is greater than a minimum safe longitudinal distance, the minimum safe longitudinal distance being calculated based on the host vehicle stopping distance and the target vehicle stopping distance (see at least Shwartz `993, claim 94: cause the host vehicle to implement the planned navigational action when the predicted following distance of the planned navigational action is greater than a minimum safe longitudinal distance, the minimum safe longitudinal distance being calculated based on the determined host vehicle braking distance and the determined target vehicle braking distance.).

As per claim 83 Shwartz `993 discloses
wherein the minimum safe longitudinal distance is further based on a current acceleration distance that corresponds to a distance the host vehicle can travel over a time period at the maximum acceleration capability of the host vehicle, starting from the current longitudinal speed of the host vehicle (see at least Shwartz `993, claim 95: wherein the minimum safe longitudinal distance includes an acceleration distance that corresponds to a distance the host vehicle can travel over a time period at a maximum acceleration capability of the host vehicle, starting from the identified longitudinal speed of the host vehicle).

As per claim 84 Shwartz `993 discloses
wherein the minimum safe longitudinal distance is further calculated based on a response time associated with the host vehicle (see at least Shwartz `993, claim 95: wherein the minimum safe longitudinal distance is further calculated based on a response time associated with the host vehicle).


As per claim 85 Shwartz `993 discloses
wherein the identified braking rate of the host vehicle is limited based on at least one condition of the host vehicle or at least one weather and road condition of the environment (see at least Shwartz `993, claim 97: wherein the defined braking capability of the host vehicle is based on weather and road conditions of the environment.).


As per claim 87 Shwartz `993 discloses
wherein the current longitudinal speed of the target vehicle is determined from the sensing data (see at least Shwartz `993, claim 98: wherein the longitudinal speed of the target vehicle is determined from the sensing data).

As per claim 88 Shwartz `993 discloses
wherein the current longitudinal speed of the target vehicle is determined from output from at least one of a LIDAR system or a RADAR system of the host vehicle (see at least Shwartz `993, claim 99: wherein the longitudinal speed of the target vehicle is determined from output from at least one of a LIDAR system or a RADAR system of the host vehicle).

As per claim 89 Shwartz `993 discloses
wherein the planned navigational action causes at least one of steering, braking, or accelerating in the host vehicle (see at least Shwartz `993, claim 100: wherein the planned navigational action causes at least one of steering, braking, or accelerating in the host vehicle).

As per claim 90 Shwartz `993 discloses
wherein the at least one sensor device includes a camera, and wherein the sensing data includes at least one image captured from the camera (see at least Shwartz `993, claim 101: (see at least Shwartz `993, claim 100: wherein the at least one sensor device includes a camera, and wherein the sensing data includes at least one image captured from the camera).

As per claim 91 Shwartz `993 discloses
At least one non-transitory machine-readable storage medium comprising instructions stored thereupon, which when executed by a processor of a navigation system of a host vehicle, cause the processor to perform operations comprising (see at least Shwartz `993, claim 102: At least one non-transitory machine-readable storage medium comprising instructions stored thereupon, which when executed by a processor of a navigation system of a host vehicle, cause the processor to perform operations comprising:):
obtaining sensing data of an environment in a vicinity of the host vehicle, the sensing data captured from at least one sensor device of the host vehicle (see at least Shwartz `993, claim 102: obtaining sensing data of an environment in a vicinity of the host vehicle, the sensing data captured from at least one sensor device of the host vehicle);
determining a planned navigational action for accomplishing a navigational goal of the host vehicle (see at least Shwartz `993, claim 102: determining a planned navigational action for accomplishing a navigational goal of the host vehicle);
identifying, from the sensing data, a target vehicle in the environment of the host vehicle (see at least Shwartz `993, claim 102: identifying, from the sensing data, a target vehicle in the environment of the host vehicle);
predicting a distance between the host vehicle and the target vehicle that would result if the planned navigational action was taken (see at least Shwartz `993, claim 102: predicting a following distance between the host vehicle and the target vehicle that would result if the planned navigational action was taken);
identifying a braking rate of the host vehicle, a maximum acceleration capability of the host vehicle, and a current longitudinal speed of the host vehicle (see at least Shwartz `993, claim 102: identifying a defined braking capability of the host vehicle, a defined acceleration capability of the host vehicle, and a longitudinal speed of the host vehicle);
determining a host vehicle stopping distance to bring the host vehicle to a stop, based on the identified braking rate of the host vehicle, the maximum acceleration capability of the host vehicle, and the current longitudinal speed of the host vehicle, the identified braking rate of the host vehicle being a submaximal braking rate that is less than a maximum braking capability of the host vehicle (see at least Shwartz `993, claim 102: determining a host vehicle braking distance based on the defined braking capability of the host vehicle, the defined acceleration capability of the host vehicle, and the longitudinal speed of the host vehicle, the defined braking capability of the host vehicle comprising a minimum braking rate that is less than a maximum braking rate of the host vehicle, the minimum braking rate identified to be applied by the host vehicle as at least an initial braking force used to decelerate within the host vehicle braking distance, and the minimum braking rate identified to be applied by the host vehicle as a lower limit of an amount of braking force used to decelerate throughout the host vehicle braking distance);
identifying a braking rate of the target vehicle and a current longitudinal speed of the target vehicle (see at least Shwartz `993, claim 102: identifying a defined braking capability of the host vehicle, a defined acceleration capability of the host vehicle, and a longitudinal speed of the host vehicle);
determining a target vehicle stopping distance to bring the target vehicle to a stop, based on the identified braking rate of the target vehicle and the current longitudinal speed of the target vehicle; (see at least Shwartz `993, claim 102: determining a target vehicle braking distance, based on a longitudinal speed of the target vehicle and a maximum braking capability of the target vehicle) and
causing the host vehicle to continue with the planned navigational action while the predicted distance of the planned navigational action is greater than a minimum safe longitudinal distance, the minimum safe longitudinal distance being calculated based on the host vehicle stopping distance and the target vehicle stopping distance (see at least Shwartz `993, claim 102: causing the host vehicle to implement the planned navigational action when the predicted following distance of the planned navigational action is greater than a minimum safe longitudinal distance, the minimum safe longitudinal distance being calculated based on the determined host vehicle braking distance and the determined target vehicle braking distance).

As per claim 93 Shwartz `993 discloses
wherein the minimum safe longitudinal distance is further based on a current acceleration distance that corresponds to a distance the host vehicle can travel over a time period at the maximum acceleration capability of the host vehicle, starting from the current longitudinal speed of the host vehicle (see at least Shwartz `993, claim 103: wherein the minimum safe longitudinal distance includes an acceleration distance that corresponds to a distance the host vehicle can travel over a time period at a maximum acceleration capability of the host vehicle, starting from the identified longitudinal speed of the host vehicle).

As per claim 94 Shwartz `993 discloses
wherein the minimum safe longitudinal distance is further calculated based on a response time associated with the host vehicle (see at least Shwartz `993, claim 104: wherein the minimum safe longitudinal distance is further calculated based on a response time associated with the host vehicle).

As per claim 95 Shwartz `993 discloses
wherein the identified braking rate of the host vehicle is limited based on at least one condition of the host vehicle or at least one weather and road condition of the environment (see at least Shwartz `993, claim 105: wherein the defined braking capability of the host vehicle is based on weather and road conditions of the environment).

As per claim 97 Shwartz `993 discloses
wherein the current longitudinal speed of the target vehicle is determined from the sensing data (see at least Shwartz `993, claim 106: wherein the longitudinal speed of the target vehicle is determined from the sensing data.).

As per claim 98 Shwartz `993 discloses
wherein the current longitudinal speed of the target vehicle is determined from output from at least one of a LIDAR system or a RADAR system of the host vehicle (see at least Shwartz `993, claim 107: wherein the longitudinal speed of the target vehicle is determined from output from at least one of a LIDAR system or a RADAR system of the host vehicle).

As per claim 99 Shwartz `993 discloses
wherein the planned navigational action causes at least one of steering, braking, or accelerating in the host vehicle (see at least Shwartz `993, claim 108: wherein the planned navigational action causes at least one of steering, braking, or accelerating in the host vehicle).

As per claim 100 Shwartz `993 discloses
wherein the at least one sensor device includes a camera, and wherein the sensing data includes at least one image captured from the camera (see at least Shwartz `993, claim 109: wherein the at least one sensor device includes a camera, and wherein the sensing data includes at least one image captured from the camera).

As per claim 101 Shwartz `993 discloses
An apparatus, comprising (see at least Shwartz `993, claim 110: An apparatus, comprising):
means for obtaining sensing data of an environment in a vicinity of a host vehicle, the sensing data captured from at least one sensor device of the host vehicle (see at least Shwartz `993, claim 110: means for obtaining sensing data of an environment in a vicinity of a host vehicle, the sensing data captured from at least one sensor device of the host vehicle; and); and
at least one processing means for (see at least Shwartz `993, claim 110: at least one processing means for):
determining a planned navigational action for accomplishing a navigational goal of the host vehicle (see at least Shwartz `993, claim 110: determining a planned navigational action for accomplishing a navigational goal of the host vehicle);
identifying, from the sensing data, a target vehicle in the environment of the host vehicle (see at least Shwartz `993, claim 110: identifying, from the sensing data, a target vehicle in the environment of the host vehicle);
predicting a distance between the host vehicle and the target vehicle that would result if the planned navigational action was taken (see at least Shwartz `993, claim 110: predicting a following distance between the host vehicle and the target vehicle that would result if the planned navigational action was taken;);
identifying a braking rate of the host vehicle, a maximum acceleration capability of the host vehicle, and a current longitudinal speed of the host vehicle (see at least Shwartz `993, claim 110: identifying a defined braking capability of the host vehicle, a defined acceleration capability of the host vehicle, and a longitudinal speed of the host vehicle;);
determining a host vehicle stopping distance to bring the host vehicle to a stop, based on the identified braking rate of the host vehicle, the maximum acceleration capability of the host vehicle, and the current longitudinal speed of the host vehicle, the identified braking rate of the host vehicle being a submaximal braking rate that is less than a maximum braking capability of the host vehicle (see at least Shwartz `993, claim 110: determining a host vehicle braking distance based on the defined braking capability of the host vehicle, the defined acceleration capability of the host vehicle, and the longitudinal speed of the host vehicle, the defined braking capability of the host vehicle comprising a minimum braking rate that is less than a maximum braking rate of the host vehicle, the minimum braking rate identified to be applied by the host vehicle as at least an initial braking force used to decelerate within the host vehicle braking distance, and the minimum braking rate identified to be applied by the host vehicle as a lower limit of an amount of braking force used to decelerate throughout the host vehicle braking distance;);
identifying a braking rate of the target vehicle and a current longitudinal speed of the target vehicle (see at least Shwartz `993, claim 110: determining a target vehicle braking distance, based on a longitudinal speed of the target vehicle and a maximum braking capability of the target vehicle);
determining a target vehicle stopping distance to bring the target vehicle to a stop, based on the identified braking rate of the target vehicle and the current longitudinal speed of the target vehicle (see at least Shwartz `993, claim 110: determining a target vehicle braking distance, based on a longitudinal speed of the target vehicle and a maximum braking capability of the target vehicle; and); and
causing the host vehicle to continue with the planned navigational action while the predicted distance of the planned navigational action is greater than a minimum safe longitudinal distance, the minimum safe longitudinal distance being calculated based on the host vehicle stopping distance and the target vehicle stopping distance (see at least Shwartz `993, claim 110: causing the host vehicle to implement the planned navigational action when the predicted following distance of the planned navigational action is greater than a minimum safe longitudinal distance, the minimum safe longitudinal distance being calculated based on the determined host vehicle braking distance and the determined target vehicle braking distance).

As per claim 102 Shwartz `993discloses
further comprising: sensing means for capturing the sensing data (see at least Shwartz `993, claim 111: sensing means for capturing the sensing data).

Claims 81, 83-85, 87-91, 93-95, 97-102 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 94-111 of copending Application No. 16/951267 (“Shwartz `267”) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are very similar however certain words were omitted.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
As per claim 81 Shwartz `267 discloses
An automated driving system for a host vehicle, the system comprising (see at least Shwartz `267, claim 1: An automated driving system for a host vehicle, the system comprising):
an interface to obtain sensing data of an environment in a vicinity of the host vehicle, the sensing data captured from at least one sensor device of the host vehicle (see at least Shwartz `267, claim 1: an interface to obtain sensing data of an environment in a vicinity of the host vehicle, the sensing data captured from at least one sensor device of the host vehicle; and); and
at least one processing device configured to (see at least Shwartz `267, claim 1: at least one processing device configured to:):
determine a planned navigational action for accomplishing a navigational goal of the host vehicle (see at least Shwartz `267, claim 1: determine a planned navigational action for accomplishing a navigational goal of the host vehicle);
identify, from the sensing data, a target vehicle in the environment of the host vehicle (see at least Shwartz `267, claim 1: identify, from the sensing data, a target vehicle in the environment of the host vehicle;);
predict a distance between the host vehicle and the target vehicle that would result if the planned navigational action was taken (see at least Shwartz `267, claim 1: predict a distance between the host vehicle and the target vehicle that would result if the planned navigational action was taken;);
identify a braking rate of the host vehicle, a maximum acceleration capability of the host vehicle, and a current longitudinal speed of the host vehicle (see at least Shwartz `267, claim 1: obtain a current braking capability of the host vehicle, a current acceleration capability of the host vehicle, and a current longitudinal speed of the host vehicle;);
determine a host vehicle stopping distance to bring the host vehicle to a stop, based on the identified braking rate of the host vehicle, the maximum acceleration capability of the host vehicle, and the current longitudinal speed of the host vehicle, the identified braking rate of the host vehicle being a submaximal braking rate that is less than a maximum braking capability of the host vehicle (see at least Shwartz `267, claim 1: determine a current host vehicle stopping distance, based on the current braking capability of the host vehicle, the current acceleration capability of the host vehicle, and the current longitudinal speed of the host vehicle, the current braking capability of the host vehicle comprising a minimum braking rate that is less than a maximum braking rate of the host vehicle, and the current braking capability of the host vehicle limited by at least one condition relating to deceleration of the host vehicle;);
identify a braking rate of the target vehicle and a current longitudinal speed of the target vehicle (see at least Shwartz `267, claim 1: obtain a current braking capability of the target vehicle and a current longitudinal speed of the target vehicle, the current braking capability of the target vehicle based on a maximum defined braking rate of the target vehicle;);
determine a target vehicle stopping distance to bring the target vehicle to a stop, based on the identified braking rate of the target vehicle and the current longitudinal speed of the target vehicle (see at least Shwartz `267, claim 1: determine a current target vehicle braking distance, based on the current longitudinal speed of the target vehicle and the current braking capability of the target vehicle; and); and
cause the host vehicle to continue with the planned navigational action while the predicted distance of the planned navigational action is greater than a minimum safe longitudinal distance, the minimum safe longitudinal distance being calculated based on the host vehicle stopping distance and the target vehicle stopping distance (see at least Shwartz `267, claim 1: cause the host vehicle to implement the planned navigational action when the predicted distance of the planned navigational action is greater than a minimum safe longitudinal distance, the minimum safe longitudinal distance being calculated based on the current host vehicle stopping distance and the current target vehicle braking distance.).

As per claim 83 Shwartz `267 discloses
wherein the minimum safe longitudinal distance is further based on a current acceleration distance that corresponds to a distance the host vehicle can travel over a time period at the maximum acceleration capability of the host vehicle, starting from the current longitudinal speed of the host vehicle (see at least Shwartz `267, claim 2: wherein the minimum safe longitudinal distance is further based on a current acceleration distance that corresponds to a distance the host vehicle can travel over a time period at a maximum acceleration capability of the host vehicle, starting from the current longitudinal speed of the host vehicle).

As per claim 84 Shwartz `267 discloses
wherein the minimum safe longitudinal distance is further calculated based on a response time associated with the host vehicle (see at least Shwartz `267, claim 3: wherein the minimum safe longitudinal distance is further calculated based on a response time associated with the host vehicle).


As per claim 85 Shwartz `267 discloses
wherein the identified braking rate of the host vehicle is limited based on at least one condition of the host vehicle or at least one weather and road condition of the environment (see at least Shwartz `267, claims 4-5: wherein the at least one condition relating to deceleration includes a vehicle condition that limits performance of a braking system of the host vehicle.. wherein the at least one condition relating to deceleration includes weather and road conditions of the environment.).

As per claim 87 Shwartz `267 discloses
wherein the current longitudinal speed of the target vehicle is determined from the sensing data (see at least Shwartz `267, claim 6: wherein the current longitudinal speed of the target vehicle is determined from the sensing data).

As per claim 88 Shwartz `267 discloses
wherein the current longitudinal speed of the target vehicle is determined from output from at least one of a LIDAR system or a RADAR system of the host vehicle (see at least Shwartz `267, claim 7: wherein the longitudinal speed of the target vehicle is determined from output from at least one of a LIDAR system or a RADAR system of the host vehicle).

As per claim 89 Shwartz `267 discloses
wherein the planned navigational action causes at least one of steering, braking, or accelerating in the host vehicle (see at least Shwartz `267, claim 8: wherein the planned navigational action causes at least one of steering, braking, or accelerating in the host vehicle).

As per claim 90 Shwartz `267 discloses
wherein the at least one sensor device includes a camera, and wherein the sensing data includes at least one image captured from the camera (see at least Shwartz `267, claim 101: (see at least Shwartz `267, claim 9: wherein the at least one sensor device includes a camera, and wherein the sensing data includes at least one image captured from the camera).

As per claim 91 Shwartz `267 discloses
At least one non-transitory machine-readable storage medium comprising instructions stored thereupon, which when executed by a processor of a navigation system of a host vehicle, cause the processor to perform operations comprising (see at least Shwartz `267, claim 10: At least one non-transitory machine-readable storage medium comprising instructions stored thereupon, which when executed by a processor of a navigation system of a host vehicle, cause the processor to perform operations comprising:):
obtaining sensing data of an environment in a vicinity of the host vehicle, the sensing data captured from at least one sensor device of the host vehicle (see at least Shwartz `267, claim 10: obtaining sensing data of an environment in a vicinity of the host vehicle, the sensing data captured from at least one sensor device of the host vehicle);
determining a planned navigational action for accomplishing a navigational goal of the host vehicle (see at least Shwartz `267, claim 10: determining a planned navigational action for accomplishing a navigational goal of the host vehicle);
identifying, from the sensing data, a target vehicle in the environment of the host vehicle (see at least Shwartz `267, claim 10: identifying, from the sensing data, a target vehicle in the environment of the host vehicle);
predicting a distance between the host vehicle and the target vehicle that would result if the planned navigational action was taken (see at least Shwartz `267, claim 10: predicting a distance between the host vehicle and the target vehicle that would result if the planned navigational action was taken);
identifying a braking rate of the host vehicle, a maximum acceleration capability of the host vehicle, and a current longitudinal speed of the host vehicle (see at least Shwartz `267, claim 10: obtaining a current braking capability of the host vehicle, a current acceleration capability of the host vehicle, and a current longitudinal speed of the host vehicle);
determining a host vehicle stopping distance to bring the host vehicle to a stop, based on the identified braking rate of the host vehicle, the maximum acceleration capability of the host vehicle, and the current longitudinal speed of the host vehicle, the identified braking rate of the host vehicle being a submaximal braking rate that is less than a maximum braking capability of the host vehicle (see at least Shwartz `267, claim 10: determining a current host vehicle stopping distance, based on the current braking capability of the host vehicle, the current acceleration capability of the host vehicle, and the current longitudinal speed of the host vehicle, the current braking capability of the host vehicle comprising a minimum braking rate that is less than a maximum braking rate of the host vehicle, and the current braking capability of the host vehicle limited by at least one condition relating to deceleration of the host vehicle);
identifying a braking rate of the target vehicle and a current longitudinal speed of the target vehicle (see at least Shwartz `267, claim 10: obtaining a current braking capability of the target vehicle and a current longitudinal speed of the target vehicle, the current braking capability of the target vehicle based on a maximum defined braking rate of the target vehicle);
determining a target vehicle stopping distance to bring the target vehicle to a stop, based on the identified braking rate of the target vehicle and the current longitudinal speed of the target vehicle; (see at least Shwartz `267, claim 10: determining a current target vehicle braking distance, based on the current longitudinal speed of the target vehicle and the current braking capability of the target vehicle; and) and
causing the host vehicle to continue with the planned navigational action while the predicted distance of the planned navigational action is greater than a minimum safe longitudinal distance, the minimum safe longitudinal distance being calculated based on the host vehicle stopping distance and the target vehicle stopping distance (see at least Shwartz `267, claim 10: causing the host vehicle to implement the planned navigational action when the predicted distance of the planned navigational action is greater than a minimum safe longitudinal distance, the minimum safe longitudinal distance being calculated based on the current host vehicle stopping distance and the current target vehicle braking distance).

As per claim 93 Shwartz `267 discloses
wherein the minimum safe longitudinal distance is further based on a current acceleration distance that corresponds to a distance the host vehicle can travel over a time period at the maximum acceleration capability of the host vehicle, starting from the current longitudinal speed of the host vehicle (see at least Shwartz `267, claim 11: wherein the minimum safe longitudinal distance is further based on a current acceleration distance that corresponds to a distance the host vehicle can travel over a time period at a maximum acceleration capability of the host vehicle, starting from the current longitudinal speed of the host vehicle).

As per claim 94 Shwartz `267 discloses
wherein the minimum safe longitudinal distance is further calculated based on a response time associated with the host vehicle (see at least Shwartz `267, claim 12: wherein the minimum safe longitudinal distance is further calculated based on a response time associated with the host vehicle).

As per claim 95 Shwartz `267 discloses
wherein the identified braking rate of the host vehicle is limited based on at least one condition of the host vehicle or at least one weather and road condition of the environment (see at least Shwartz `267, claims 13-14: wherein the at least one condition relating to deceleration includes a vehicle condition that limits performance of a braking system of the host vehicle... wherein the at least one condition relating to deceleration includes weather and road conditions of the environment).

As per claim 97 Shwartz `267 discloses
wherein the current longitudinal speed of the target vehicle is determined from the sensing data (see at least Shwartz `267, claim 15: wherein the longitudinal speed of the target vehicle is determined from the sensing data.).

As per claim 98 Shwartz `267 discloses
wherein the current longitudinal speed of the target vehicle is determined from output from at least one of a LIDAR system or a RADAR system of the host vehicle (see at least Shwartz `267, claim 16: wherein the current longitudinal speed of the target vehicle is determined from output from at least one of a LIDAR system or a RADAR system of the host vehicle).

As per claim 99 Shwartz `267 discloses
wherein the planned navigational action causes at least one of steering, braking, or accelerating in the host vehicle (see at least Shwartz `267, claim 17: wherein the planned navigational action causes at least one of steering, braking, or accelerating in the host vehicle).

As per claim 100 Shwartz `267 discloses
wherein the at least one sensor device includes a camera, and wherein the sensing data includes at least one image captured from the camera (see at least Shwartz `267, claim 18: wherein the at least one sensor device includes a camera, and wherein the sensing data includes at least one image captured from the camera).

As per claim 101 Shwartz `267 discloses
An apparatus, comprising (see at least Shwartz `267, claim 19: An apparatus, comprising):
means for obtaining sensing data of an environment in a vicinity of a host vehicle, the sensing data captured from at least one sensor device of the host vehicle (see at least Shwartz `267, claim 19: means for obtaining sensing data of an environment in a vicinity of a host vehicle, the sensing data captured from at least one sensor device of the host vehicle; and); and
at least one processing means for (see at least Shwartz `267, claim 19: at least one processing means for):
determining a planned navigational action for accomplishing a navigational goal of the host vehicle (see at least Shwartz `267, claim 19: determining a planned navigational action for accomplishing a navigational goal of the host vehicle);
identifying, from the sensing data, a target vehicle in the environment of the host vehicle (see at least Shwartz `267, claim 19: identifying, from the sensing data, a target vehicle in the environment of the host vehicle);
predicting a distance between the host vehicle and the target vehicle that would result if the planned navigational action was taken (see at least Shwartz `267, claim 19: predicting a distance between the host vehicle and the target vehicle that would result if the planned navigational action was taken);
identifying a braking rate of the host vehicle, a maximum acceleration capability of the host vehicle, and a current longitudinal speed of the host vehicle (see at least Shwartz `267, claim 19: obtaining a current braking capability of the host vehicle, a current acceleration capability of the host vehicle, and a current longitudinal speed of the host vehicle);
determining a host vehicle stopping distance to bring the host vehicle to a stop, based on the identified braking rate of the host vehicle, the maximum acceleration capability of the host vehicle, and the current longitudinal speed of the host vehicle, the identified braking rate of the host vehicle being a submaximal braking rate that is less than a maximum braking capability of the host vehicle (see at least Shwartz `267, claim 19: determining a current host vehicle stopping distance, based on the current braking capability of the host vehicle, the current acceleration capability of the host vehicle, and the current longitudinal speed of the host vehicle, the current braking capability of the host vehicle comprising a minimum braking rate that is less than a maximum braking rate of the host vehicle, and the current braking capability of the host vehicle limited by at least one condition relating to deceleration of the host vehicle;);
identifying a braking rate of the target vehicle and a current longitudinal speed of the target vehicle (see at least Shwartz `267, claim 19: obtaining a current braking capability of the target vehicle and a current longitudinal speed of the target vehicle, the current braking capability of the target vehicle based on a maximum defined braking rate of the target vehicle);
determining a target vehicle stopping distance to bring the target vehicle to a stop, based on the identified braking rate of the target vehicle and the current longitudinal speed of the target vehicle (see at least Shwartz `267, claim 19: determining a current target vehicle braking distance, based on the current longitudinal speed of the target vehicle and the current braking capability of the target vehicle; and); and
causing the host vehicle to continue with the planned navigational action while the predicted distance of the planned navigational action is greater than a minimum safe longitudinal distance, the minimum safe longitudinal distance being calculated based on the host vehicle stopping distance and the target vehicle stopping distance (see at least Shwartz `267, claim 19: causing the host vehicle to implement the planned navigational action when the predicted distance of the planned navigational action is greater than a minimum safe longitudinal distance, the minimum safe longitudinal distance being calculated based on the current host vehicle stopping distance and the current target vehicle braking distance.).

As per claim 102 Shwartz `267 discloses
further comprising: sensing means for capturing the sensing data (see at least Shwartz `267, claim 20: sensing means for capturing the sensing data).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 81-83, 85-93, 95-102 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0110368A1 (“Zagorski”).
As per claim 81 Zagorski discloses
An automated driving system for a host vehicle, the system comprising:
an interface to obtain sensing data of an environment in a vicinity of the host vehicle (see at least Zagorski, para. [0014]: In one example, target sensors 30-32 generate target readings that are representative of the position, Velocity and/or acceleration of target vehicle 14. These readings may be absolute in nature (e.g., a target Vehicle Velocity reading (VI) or a target vehicle acceleration reading (a)) or they may be relative in nature (e.g., a relative Velocity reading (AV) which is the difference between target and host vehicle velocities, or a relative acceleration reading (Aa) which is the difference between target and host vehicle accelerations). para. [0015]: Control module 40 may include any variety of electronic processing devices, memory devices, input/output (I/O) devices, and/or other known components, and may perform various control and/or communication related functions. In an exemplary embodiment, control module 40 includes an electronic memory device 42 that stores various sensor readings (e.g., vehicle and target readings from sensors 20-26 and 30-32), look up tables or other data structures, algorithms (e.g., the algorithm described below), etc.), 
the sensing data captured from at least one sensor device of the host vehicle (see at least Zagorski, para. [0014]: According to an exemplary embodiment, target sensor 30 includes a forward-looking long-range RADAR or LIDAR device that is mounted on the front of the vehicle, such as at the front bumper or behind the vehicle grille, and target sensor 32 includes a rearward-looking RADAR or LIDAR device that is mounted on the rear of the vehicle, such as at the rear bumper or in the rear window.); and
at least one processing device configured to:
determine a planned navigational action for accomplishing a navigational goal of the host vehicle (see at least Zagorski, para. [0021]: If, however, a target vehicle 14 is detected in front of host vehicle 12 and a collision between the host and target vehicles according to their current paths or trajectories is likely or expected, then the method proceeds to step 112 so that an appropriate braking response can be evaluated and potentially developed.);
identify, from the sensing data, a target vehicle in the environment of the host vehicle (see at least Zagorski, para. [0014]: According to an exemplary embodiment, target sensor 30 includes a forward-looking long-range RADAR or LIDAR device that is mounted on the front of the vehicle, such as at the front bumper or behind the vehicle grille, and target sensor 32 includes a rearward-looking RADAR or LIDAR device that is mounted on the rear of the vehicle, such as at the rear bumper or in the rear window.);
predict a distance between the host vehicle and the target vehicle that would result if the planned navigational action was taken (see at least Zagorski, para. [0020]: For instance, control module 40 may receive and/or derive a host vehicle Velocity reading (vs) from vehicle sensors 20-26, as well as a target vehicle acceleration value (a), a relative Velocity reading (AV), and a relative distance reading or range (Ad) from target sensor 30. & para. [0030]: Other factors that may also be considered by step 144 include the expected time or distance to impact, the behavioral traits of the driver (e.g., if they are paying attention), weather conditions (e.g., if the vehicle is on wet, Snowy or icy roads), road conditions and features (e.g., if the vehicle is approaching a sharp bend or object in the road), vehicle readings (e.g., is the host vehicle already braking or involved in significant turn), target readings, etc.);
identify a braking rate of the host vehicle (see at least Zagorski, para. [0026]: Step 120 calculates a deceleration avoidance value (a) for the host vehicle and may use the following formula to do so: avoid (VHost-VTAR)+K)'.2(Ad-ds TOPPING)... According to the example above, the numerator in the formula is in units of (distance/time) and the denominator is in units of distance, which results in a deceleration avoidance value (a) in units of (distance/time) which corresponds to an acceleration or deceleration. A non-limiting range of exemplary deceleration avoidance values (a) is 0-12 m/s, as this method may bring the host vehicle to a stop or a very slow speed, such as 0-20 km/hr, values outside of these potential ranges may be achieved as well.), 
a maximum acceleration capability of the host vehicle (see at least Zagorski, para. [0025]: It should be appreciated that the minimum collision avoidance distance (d) and/or the desired stopping distance (dsx) can be determined in a variety of ways. For example, control module 40 may maintain one or more lookup tables or other data structures that use vehicle and/or target readings as input (e.g., host Vehicle Velocity (VHost) or acceleration (ahost), target Vehicle Velocity (V) or acceleration (a), relative Velocity (AV) or acceleration (Aa). etc.) and provide a minimum collision avoidance distance (dry avoid) and/or a desired stopping distance (dstopping) as output.), and 
a current longitudinal speed of the host vehicle (see at least Zagorski, para. [0025]: It should be appreciated that the minimum collision avoidance distance (d) and/or the desired stopping distance (dsx) can be determined in a variety of ways. For example, control module 40 may maintain one or more lookup tables or other data structures that use vehicle and/or target readings as input (e.g., host Vehicle Velocity (VHost) or acceleration (ahost), target Vehicle Velocity (V) or acceleration (a), relative Velocity (AV) or acceleration (Aa). etc.) and provide a minimum collision avoidance distance (dry avoid) and/or a desired stopping distance (dstopping) as output.);
determine a host vehicle stopping distance to bring the host vehicle to a stop (see at least Zagorski, para. [0025]: It should be appreciated that the minimum collision avoidance distance (d) and/or the desired stopping distance (dsx) can be determined in a variety of ways. For example, control module 40 may maintain one or more lookup tables or other data structures that use vehicle and/or target readings as input (e.g., host Vehicle Velocity (VHost) or acceleration (ahost), target Vehicle Velocity (V) or acceleration (a), relative Velocity (AV) or acceleration (Aa). etc.) and provide a minimum collision avoidance distance (dry avoid) and/or a desired stopping distance (dstopping) as output.), 
based on the identified braking rate of the host vehicle (see at least Zagorski, para. [0026]: Step 120 calculates a deceleration avoidance value (a) for the host vehicle and may use the following formula to do so: avoid (VHost-VTAR)+K)'.2(Ad-ds TOPPING)... According to the example above, the numerator in the formula is in units of (distance/time) and the denominator is in units of distance, which results in a deceleration avoidance value (a) in units of (distance/time) which corresponds to an acceleration or deceleration. A non-limiting range of exemplary deceleration avoidance values (avoid) is 0-12 m/s, as this method may bring the host vehicle to a stop or a very slow speed, such as 0-20 km/hr, values outside of these potential ranges may be achieved as well. & para. [0028]: Step 122 then compares the newly calculated deceleration avoidance value (avoid) to a threshold (attrest). As explained above, negative (a) values correspond to decelerations and positive (a) values correspond to accelerations, thus, in the following description if an (a) Value is less than a threshold (arrest), then the (a) value represents a greater or more aggressive deceleration and Vice-versa. According to the exemplary embodiment shown in FIG. 3, if the deceleration avoidance value (a) is greater than the threshold (as) (i.e., if the calculated (a) involves a less aggressive deceleration than (ar RESH)), then step 124 may set ato, to the Value calculated above (i.e., leave it unchanged).), 
the maximum acceleration capability of the host vehicle, and the current longitudinal speed of the host vehicle (see at least Zagorski, para. [0025]: It should be appreciated that the minimum collision avoidance distance (d) and/or the desired stopping distance (dsx) can be determined in a variety of ways. For example, control module 40 may maintain one or more lookup tables or other data structures that use vehicle and/or target readings as input (e.g., host Vehicle Velocity (VHost) or acceleration (ahost), target Vehicle Velocity (V) or acceleration (a), relative Velocity (AV) or acceleration (Aa). etc.) and provide a minimum collision avoidance distance (dry avoid) and/or a desired stopping distance (dstopping) as output.), 
the identified braking rate of the host vehicle being a submaximal braking rate that is less than a maximum braking capability of the host vehicle (see at least Zagorski, Fig. 3 (Block 122 & Block 124, para. [0028]: Step 122 then compares the newly calculated deceleration avoidance value (avoid) to a threshold (attrest). As explained above, negative (ator) values correspond to decelerations and positive (ator) values correspond to accelerations, thus, in the following description if an (ator) Value is less than a threshold (arrest), then the (ator) value represents a greater or more aggressive deceleration and Vice-versa. According to the exemplary embodiment shown in FIG. 3, if the deceleration avoidance value (a) is greater than the threshold (as) (i.e., if the calculated (ator) involves a less aggressive deceleration than (ar RESH)), then step 124 may set ato, to the Value calculated above (i.e., leave it unchanged).);
identify a braking rate of the target vehicle and a current longitudinal speed of the target vehicle (see at least Zagorski, para. [0025]: It should be appreciated that the minimum collision avoidance distance (d) and/or the desired stopping distance (dsx) can be determined in a variety of ways. For example, control module 40 may maintain one or more lookup tables or other data structures that use vehicle and/or target readings as input (e.g., host Vehicle Velocity (VHost) or acceleration (ahost), target Vehicle Velocity (V) or acceleration (a), relative Velocity (AV) or acceleration (Aa). etc.) and provide a minimum collision avoidance distance (dry avoid) and/or a desired stopping distance (dstopping) as output. & para. [0028]: Step 122 then compares the newly calculated deceleration avoidance value (avoid) to a threshold (attrest). As explained above, negative (ator) values correspond to decelerations and positive (ator) values correspond to accelerations, thus, in the following description if an (ator) Value is less than a threshold (arrest), then the (ator) value represents a greater or more aggressive deceleration and Vice-versa. According to the exemplary embodiment shown in FIG. 3, if the deceleration avoidance value (a) is greater than the threshold (as) (i.e., if the calculated (ator) involves a less aggressive deceleration than (ar RESH)), then step 124 may set ato, to the Value calculated above (i.e., leave it unchanged).); 
determine a target vehicle stopping distance to bring the target vehicle to a stop, based on the identified braking rate of the target vehicle and the current longitudinal speed of the target vehicle (see at least Zagorski, para. [0025]: It should be appreciated that the minimum collision avoidance distance (d) and/or the desired stopping distance (dsx) can be determined in a variety of ways. For example, control module 40 may maintain one or more lookup tables or other data structures that use vehicle and/or target readings as input (e.g., host Vehicle Velocity (VHost) or acceleration (ahost), target Vehicle Velocity (V) or acceleration (a), relative Velocity (AV) or acceleration (Aa). etc.) and provide a minimum collision avoidance distance (dry avoid) and/or a desired stopping distance (dstopping) as output. & para. [0028]: Step 122 then compares the newly calculated deceleration avoidance value (avoid) to a threshold (attrest). As explained above, negative (ator) values correspond to decelerations and positive (ator) values correspond to accelerations, thus, in the following description if an (ator) Value is less than a threshold (arrest), then the (ator) value represents a greater or more aggressive deceleration and Vice-versa. According to the exemplary embodiment shown in FIG. 3, if the deceleration avoidance value (a) is greater than the threshold (as) (i.e., if the calculated (ator) involves a less aggressive deceleration than (ar RESH)), then step 124 may set ato, to the Value calculated above (i.e., leave it unchanged).); and
cause the host vehicle to continue with the planned navigational action while the predicted distance of the planned navigational action is greater than a minimum safe longitudinal distance (see at least Zagorski, para. [0034]: According to one embodiment, method 100 seeks to maintain a certain relative distance (Ad) and/or relative Velocity (AV) between host vehicle 12 and target vehicle 14. This could entail, for example, monitoring the various vehicle and/or target readings and adjusting the deceleration avoidance value (aro)—and hence, the dynamic brake commands—up or down so that a certain relative distance (Ad) and/or relative velocity (AV) is maintained between the two vehicles.), 
the minimum safe longitudinal distance being calculated based on the host vehicle stopping distance and the target vehicle stopping distance (see at least Zagorski, para. [0023]: Beginning with step 114, the method compares the relative distance (Ad) between the host and target vehicles (i.e., the current relative distance as provided by target sensor 30) to a minimum collision avoidance distance (do). which is generally representative of the minimum amount of distance needed in order to avoid a collision under the current operating conditions. The minimum collision avoidance distance (d) can vary based on a variety of factors, like current road Surface conditions (e.g., paved roads, gravel roads, cobblestone roads, etc.), weather conditions (e.g., icy, Snowy, wet road conditions), vehicle speed, vehicle acceleration, etc., and may be calculated according to any of a number of known techniques. & para. [0024]: One potential difference between the current method and others is that the current method uses dynamic brake commands throughout an autonomous braking event in order to actively control or manipulate the braking so that certain conditions, like a desired stopping distance (ds AING), can be achieved or maintained. The desired stopping distance (dstop) generally corresponds to a desired or ideal stopping distance between the host and target vehicles which the method seeks to achieve during or at the end of an autonomous braking event. This is different than simply using a predetermined and static brake command for autonomous braking, as Such commands cannot adjust to conditions as they change.).

As per claim 82 Zagorski discloses
wherein the planned navigational action includes the target vehicle traveling toward the host vehicle in a lane occupied by the host vehicle (see at least Zagorski, para. [0021]: Next, step 104 determines if the host vehicle is going to collide with the target vehicle. If the target readings from target sensor 30 indicate that there is no target vehicle 14 in front of host vehicle 12 or that a collision is not likely, then the method simply loops back to step 102 for continued monitoring as there is presently no need to engage in an autonomous braking event. If, however, a target vehicle 14 is detected in front of host vehicle 12 and a collision between the host and target vehicles according to their current paths or trajectories is likely or expected, then the method proceeds to step 112 so that an appropriate braking response can be evaluated and potentially developed.).

As per claim 83 Zagorski discloses
wherein the minimum safe longitudinal distance is further based on a current acceleration distance that corresponds to a distance the host vehicle can travel over a time period at the maximum acceleration capability of the host vehicle (see at least Zagorski, para. [0022]: Step 112 determines a deceleration avoidance value (a) that is generally representative of the deceleration needed to prevent a collision between the host and target vehicles according to current operating conditions. The deceleration avoidance value (a_avoid) may be Subsequently used by the method to determine if and when an autonomous braking event should be engaged, as will be explained. Negative values for (a) correspond to vehicle deceleration and are typically expected in situations where the method has determined that a collision is likely. With reference to FIG. 3, there is shown a more detailed illustration of a potential multi-step embodiment of step 112 for determining the deceleration avoidance Value (a_avoid).),
starting from the current longitudinal speed of the host vehicle (see at least Zagorski, para. [0023]: Beginning with step 114, the method compares the relative distance (Ad) between the host and target vehicles (i.e., the current relative distance as provided by target sensor 30) to a minimum collision avoidance distance (do). which is generally representative of the minimum amount of distance needed in order to avoid a collision under the current operating conditions. The minimum collision avoidance distance (d) can vary based on a variety of factors, like current road Surface conditions (e.g., paved roads, gravel roads, cobblestone roads, etc.), weather conditions (e.g., icy, Snowy, wet road conditions), vehicle speed, vehicle acceleration, etc., and may be calculated according to any of a number of known techniques.).

As per claim 85 Zagorski discloses
wherein the identified braking rate of the host vehicle is limited based on at least one condition of the host vehicle or at least one weather and road condition of the environment (see at least Zagorski, para. [0030]: The term 'autonomous braking event, as used herein, broadly includes any braking event or action that is automatically taken by a host vehicle, without intervention on the part of the driver, in order to avoid and/or mitigate a collision with a target vehicle...If (a_avoid) calls for a more aggressive deceleration than the threshold (in the example above, this corresponds to a more negative number), then the autonomous braking event should be engaged. Other factors that may also be considered by step 144 include the expected time or distance to impact, the behavioral traits of the driver (e.g., if they are paying attention), weather conditions (e.g., if the vehicle is on wet, Snowy or icy roads), road conditions and features (e.g., if the vehicle is approaching a sharp bend or object in the road), vehicle readings (e.g., is the host vehicle already braking or involved in significant turn), target readings, etc.).

As per claim 86 Zagorski discloses
wherein the identified braking rate of the target vehicle is limited based on at least one characteristic of the target vehicle associated with braking capability or at least one weather and road condition of the environment (see at least Zagorski, para. [0030]: The term 'autonomous braking event, as used herein, broadly includes any braking event or action that is automatically taken by a host vehicle, without intervention on the part of the driver, in order to avoid and/or mitigate a collision with a target vehicle...If (a_avoid) calls for a more aggressive deceleration than the threshold (in the example above, this corresponds to a more negative number), then the autonomous braking event should be engaged. Other factors that may also be considered by step 144 include the expected time or distance to impact, the behavioral traits of the driver (e.g., if they are paying attention), weather conditions (e.g., if the vehicle is on wet, Snowy or icy roads), road conditions and features (e.g., if the vehicle is approaching a sharp bend or object in the road), vehicle readings (e.g., is the host vehicle already braking or involved in significant turn), target readings, etc.).

As per claim 87 Zagorski discloses
wherein the current longitudinal speed of the target vehicle is determined from the sensing data (see at least Zagorski, para. [0013]: Vehicle sensors 20-26 may provide collision avoidance system 10 with a variety of vehicle readings and/or other information that can be used by the present method. In one embodiment, vehicle sensors 20-26 generate vehicle readings that are representative of the position, Velocity and/or acceleration of host vehicle 12. Some examples of Such readings include a host vehicle Velocity reading (vs) and a host vehicle acceleration reading (as).).

As per claim 88 Zagorski discloses
wherein the current longitudinal speed of the target vehicle is determined from output from at least one of a LIDAR system or a RADAR system of the host vehicle (see at least Zagorski, para. [0013]: In another embodiment, vehicle sensors 20-26 determine vehicle speed relative to the ground by directing radar, laser and/or other signals towards the ground and analyzing the reflected signals, or by employing feedback from a Global Positioning System (GPS).).

As per claim 89 Zagorski discloses
wherein the planned navigational action causes at least one of steering, braking, or accelerating in the host vehicle (see at least Zagorski, para. [0034]: According to one embodiment, method 100 seeks to maintain a certain relative distance (Ad) and/or relative Velocity (AV) between host vehicle 12 and target vehicle 14. This could entail, for example, monitoring the various vehicle and/or target readings and adjusting the deceleration avoidance value (aro)—and hence, the dynamic brake commands—up or down so that a certain relative distance (Ad) and/or relative velocity (AV) is maintained between the two vehicles.).

As per claim 90 Zagorski discloses
wherein the at least one sensor device includes a camera, and wherein the sensing data includes at least one image captured from the camera (see at least Zagorski, para. [0014]: Each target sensor 30, 32 may be a single sensor or a combination of sensors, and may include a light detection and ranging (LI DAR) device, a radio detection and ranging (RADAR) device, a vision device (e.g., camera, etc.), a vehicle-vehicle communications device, or a combination thereof.).

As per claim 91 Zagorski discloses
At least one non-transitory machine-readable storage medium comprising instructions stored thereupon, which when executed by a processor of a navigation system of a host vehicle, cause the processor to perform operations comprising:
obtaining sensing data of an environment in a vicinity of the host vehicle (see at least Zagorski, para. [0014]: In one example, target sensors 30-32 generate target readings that are representative of the position, Velocity and/or acceleration of target vehicle 14. These readings may be absolute in nature (e.g., a target Vehicle Velocity reading (VI) or a target vehicle acceleration reading (a)) or they may be relative in nature (e.g., a relative Velocity reading (AV) which is the difference between target and host vehicle velocities, or a relative acceleration reading (Aa) which is the difference between target and host vehicle accelerations). para. [0015]: Control module 40 may include any variety of electronic processing devices, memory devices, input/output (I/O) devices, and/or other known components, and may perform various control and/or communication related functions. In an exemplary embodiment, control module 40 includes an electronic memory device 42 that stores various sensor readings (e.g., vehicle and target readings from sensors 20-26 and 30-32), look up tables or other data structures, algorithms (e.g., the algorithm described below), etc.), 
the sensing data captured from at least one sensor device of the host vehicle (see at least Zagorski, para. [0014]: According to an exemplary embodiment, target sensor 30 includes a forward-looking long-range RADAR or LIDAR device that is mounted on the front of the vehicle, such as at the front bumper or behind the vehicle grille, and target sensor 32 includes a rearward-looking RADAR or LIDAR device that is mounted on the rear of the vehicle, such as at the rear bumper or in the rear window.);
determining a planned navigational action for accomplishing a navigational goal of the host vehicle (see at least Zagorski, para. [0021]: If, however, a target vehicle 14 is detected in front of host vehicle 12 and a collision between the host and target vehicles according to their current paths or trajectories is likely or expected, then the method proceeds to step 112 so that an appropriate braking response can be evaluated and potentially developed.);
identifying, from the sensing data, a target vehicle in the environment of the host vehicle (see at least Zagorski, para. [0014]: According to an exemplary embodiment, target sensor 30 includes a forward-looking long-range RADAR or LIDAR device that is mounted on the front of the vehicle, such as at the front bumper or behind the vehicle grille, and target sensor 32 includes a rearward-looking RADAR or LIDAR device that is mounted on the rear of the vehicle, such as at the rear bumper or in the rear window.);
predicting a distance between the host vehicle and the target vehicle that would result if the planned navigational action was taken (see at least Zagorski, para. [0020]: For instance, control module 40 may receive and/or derive a host vehicle Velocity reading (vs) from vehicle sensors 20-26, as well as a target vehicle acceleration value (a), a relative Velocity reading (AV), and a relative distance reading or range (Ad) from target sensor 30. & para. [0030]: Other factors that may also be considered by step 144 include the expected time or distance to impact, the behavioral traits of the driver (e.g., if they are paying attention), weather conditions (e.g., if the vehicle is on wet, Snowy or icy roads), road conditions and features (e.g., if the vehicle is approaching a sharp bend or object in the road), vehicle readings (e.g., is the host vehicle already braking or involved in significant turn), target readings, etc.);
identifying a braking rate of the host vehicle (see at least Zagorski, para. [0026]: Step 120 calculates a deceleration avoidance value (a) for the host vehicle and may use the following formula to do so: avoid (VHost-VTAR)+K)'.2(Ad-ds TOPPING)... According to the example above, the numerator in the formula is in units of (distance/time) and the denominator is in units of distance, which results in a deceleration avoidance value (a) in units of (distance/time) which corresponds to an acceleration or deceleration. A non-limiting range of exemplary deceleration avoidance values (aron) is 0-12 m/s, as this method may bring the host vehicle to a stop or a very slow speed, such as 0-20 km/hr, values outside of these potential ranges may be achieved as well.), 
a maximum acceleration capability of the host vehicle (see at least Zagorski, para. [0025]: It should be appreciated that the minimum collision avoidance distance (d) and/or the desired stopping distance (dsx) can be determined in a variety of ways. For example, control module 40 may maintain one or more lookup tables or other data structures that use vehicle and/or target readings as input (e.g., host Vehicle Velocity (VHost) or acceleration (ahost), target Vehicle Velocity (V) or acceleration (a), relative Velocity (AV) or acceleration (Aa). etc.) and provide a minimum collision avoidance distance (dry avoid) and/or a desired stopping distance (dstopping) as output.), and 
a current longitudinal speed of the host vehicle (see at least Zagorski, para. [0025]: It should be appreciated that the minimum collision avoidance distance (d) and/or the desired stopping distance (dsx) can be determined in a variety of ways. For example, control module 40 may maintain one or more lookup tables or other data structures that use vehicle and/or target readings as input (e.g., host Vehicle Velocity (VHost) or acceleration (ahost), target Vehicle Velocity (V) or acceleration (a), relative Velocity (AV) or acceleration (Aa). etc.) and provide a minimum collision avoidance distance (dry avoid) and/or a desired stopping distance (dstopping) as output.);
determining a host vehicle stopping distance to bring the host vehicle to a stop (see at least Zagorski, para. [0025]: It should be appreciated that the minimum collision avoidance distance (d) and/or the desired stopping distance (dsx) can be determined in a variety of ways. For example, control module 40 may maintain one or more lookup tables or other data structures that use vehicle and/or target readings as input (e.g., host Vehicle Velocity (VHost) or acceleration (ahost), target Vehicle Velocity (V) or acceleration (a), relative Velocity (AV) or acceleration (Aa). etc.) and provide a minimum collision avoidance distance (dry avoid) and/or a desired stopping distance (dstopping) as output.), 
based on the identified braking rate of the host vehicle (see at least Zagorski, para. [0026]: Step 120 calculates a deceleration avoidance value (a) for the host vehicle and may use the following for mula to do so: avoid (VHost-VTAR)+K)'.2(Ad-ds TOPPING)... According to the example above, the numerator in the formula is in units of (distance/time) and the denominator is in units of distance, which results in a deceleration avoidance value (a) in units of (distance/time) which corresponds to an acceleration or deceleration. A non-limiting range of exemplary deceleration avoidance values (aron) is 0-12 m/s, as this method may bring the host vehicle to a stop or a very slow speed, such as 0-20 km/hr, values outside of these potential ranges may be achieved as well. & para. [0028]: Step 122 then compares the newly calculated deceleration avoidance value (avoid) to a threshold (attrest). As explained above, negative (ator) values correspond to decelerations and positive (ator) values correspond to accelerations, thus, in the following description if an (ator) Value is less than a threshold (arrest), then the (ator) value represents a greater or more aggressive deceleration and Vice-versa. According to the exemplary embodiment shown in FIG. 3, if the deceleration avoidance value (a) is greater than the threshold (as) (i.e., if the calculated (ator) involves a less aggressive deceleration than (ar RESH)), then step 124 may set ato, to the Value calculated above (i.e., leave it unchanged).), 
the maximum acceleration capability of the host vehicle, and the current longitudinal speed of the host vehicle (see at least Zagorski, para. [0025]: It should be appreciated that the minimum collision avoidance distance (d) and/or the desired stopping distance (dsx) can be determined in a variety of ways. For example, control module 40 may maintain one or more lookup tables or other data structures that use vehicle and/or target readings as input (e.g., host Vehicle Velocity (VHost) or acceleration (ahost), target Vehicle Velocity (V) or acceleration (a), relative Velocity (AV) or acceleration (Aa). etc.) and provide a minimum collision avoidance distance (dry avoid) and/or a desired stopping distance (dstopping) as output.), 
the identified braking rate of the host vehicle being a submaximal braking rate that is less than a maximum braking capability of the host vehicle (see at least Zagorski, Fig. 3 (Block 122 & Block 124, para. [0028]: Step 122 then compares the newly calculated deceleration avoidance value (avoid) to a threshold (attrest). As explained above, negative (ator) values correspond to decelerations and positive (ator) values correspond to accelerations, thus, in the following description if an (ator) Value is less than a threshold (arrest), then the (ator) value represents a greater or more aggressive deceleration and Vice-versa. According to the exemplary embodiment shown in FIG. 3, if the deceleration avoidance value (a) is greater than the threshold (as) (i.e., if the calculated (ator) involves a less aggressive deceleration than (ar RESH)), then step 124 may set ato, to the Value calculated above (i.e., leave it unchanged).);
identifying a braking rate of the target vehicle and a current longitudinal speed of the target vehicle (see at least Zagorski, para. [0025]: It should be appreciated that the minimum collision avoidance distance (d) and/or the desired stopping distance (dsx) can be determined in a variety of ways. For example, control module 40 may maintain one or more lookup tables or other data structures that use vehicle and/or target readings as input (e.g., host Vehicle Velocity (VHost) or acceleration (ahost), target Vehicle Velocity (V) or acceleration (a), relative Velocity (AV) or acceleration (Aa). etc.) and provide a minimum collision avoidance distance (dry avoid) and/or a desired stopping distance (dstopping) as output. & para. [0028]: Step 122 then compares the newly calculated deceleration avoidance value (avoid) to a threshold (attrest). As explained above, negative (ator) values correspond to decelerations and positive (ator) values correspond to accelerations, thus, in the following description if an (ator) Value is less than a threshold (arrest), then the (ator) value represents a greater or more aggressive deceleration and Vice-versa. According to the exemplary embodiment shown in FIG. 3, if the deceleration avoidance value (a) is greater than the threshold (as) (i.e., if the calculated (ator) involves a less aggressive deceleration than (ar RESH)), then step 124 may set ato, to the Value calculated above (i.e., leave it unchanged).);
determining a target vehicle stopping distance to bring the target vehicle to a stop, based on the identified braking rate of the target vehicle and the current longitudinal speed of the target vehicle (see at least Zagorski, para. [0025]: It should be appreciated that the minimum collision avoidance distance (d) and/or the desired stopping distance (dsx) can be determined in a variety of ways. For example, control module 40 may maintain one or more lookup tables or other data structures that use vehicle and/or target readings as input (e.g., host Vehicle Velocity (VHost) or acceleration (ahost), target Vehicle Velocity (V) or acceleration (a), relative Velocity (AV) or acceleration (Aa). etc.) and provide a minimum collision avoidance distance (dry avoid) and/or a desired stopping distance (dstopping) as output. & para. [0028]: Step 122 then compares the newly calculated deceleration avoidance value (avoid) to a threshold (attrest). As explained above, negative (ator) values correspond to decelerations and positive (ator) values correspond to accelerations, thus, in the following description if an (ator) Value is less than a threshold (arrest), then the (ator) value represents a greater or more aggressive deceleration and Vice-versa. According to the exemplary embodiment shown in FIG. 3, if the deceleration avoidance value (a) is greater than the threshold (as) (i.e., if the calculated (ator) involves a less aggressive deceleration than (ar RESH)), then step 124 may set ato, to the Value calculated above (i.e., leave it unchanged).); and
causing the host vehicle to continue with the planned navigational action while the predicted distance of the planned navigational action is greater than a minimum safe longitudinal distance (see at least Zagorski, para. [0034]: According to one embodiment, method 100 seeks to maintain a certain relative distance (Ad) and/or relative Velocity (AV) between host vehicle 12 and target vehicle 14. This could entail, for example, monitoring the various vehicle and/or target readings and adjusting the deceleration avoidance value (aro)—and hence, the dynamic brake commands—up or down so that a certain relative distance (Ad) and/or relative velocity (AV) is maintained between the two vehicles.),
the minimum safe longitudinal distance being calculated based on the host vehicle stopping distance and the target vehicle stopping distance (see at least Zagorski, para. [0023]: Beginning with step 114, the method compares the relative distance (Ad) between the host and target vehicles (i.e., the current relative distance as provided by target sensor 30) to a minimum collision avoidance distance (do). which is generally representative of the minimum amount of distance needed in order to avoid a collision under the current operating conditions. The minimum collision avoidance distance (d) can vary based on a variety of factors, like current road Surface conditions (e.g., paved roads, gravel roads, cobblestone roads, etc.), weather conditions (e.g., icy, Snowy, wet road conditions), vehicle speed, vehicle acceleration, etc., and may be calculated according to any of a number of known techniques. & para. [0024]: One potential difference between the current method and others is that the current method uses dynamic brake commands throughout an autonomous braking event in order to actively control or manipulate the braking so that certain conditions, like a desired stopping distance (ds AING), can be achieved or maintained. The desired stopping distance (dstop) generally corresponds to a desired or ideal stopping distance between the host and target vehicles which the method seeks to achieve during or at the end of an autonomous braking event. This is different than simply using a predetermined and static brake command for autonomous braking, as Such commands cannot adjust to conditions as they change.).

As per claim 92 Zagorski discloses
wherein the planned navigational action includes the target vehicle traveling toward the host vehicle in a lane occupied by the host vehicle (see at least Zagorski, para. [0021]: Next, step 104 determines if the host vehicle is going to collide with the target vehicle. If the target readings from target sensor 30 indicate that there is no target vehicle 14 in front of host vehicle 12 or that a collision is not likely, then the method simply loops back to step 102 for continued monitoring as there is presently no need to engage in an autonomous braking event. If, however, a target vehicle 14 is detected in front of host vehicle 12 and a collision between the host and target vehicles according to their current paths or trajectories is likely or expected, then the method proceeds to step 112 so that an appropriate braking response can be evaluated and potentially developed.).

As per claim 93 Zagorski discloses
wherein the minimum safe longitudinal distance is further based on a current acceleration distance that corresponds to a distance the host vehicle can travel over a time period at the maximum acceleration capability of the host vehicle (see at least Zagorski, para. [0022]: Step 112 determines a deceleration avoidance value (a) that is generally representative of the deceleration needed to prevent a collision between the host and target vehicles according to current operating conditions. The deceleration avoidance value (a_avoid) may be Subsequently used by the method to determine if and when an autonomous braking event should be engaged, as will be explained. Negative values for (a) correspond to vehicle deceleration and are typically expected in situations where the method has determined that a collision is likely. With reference to FIG. 3, there is shown a more detailed illustration of a potential multi-step embodiment of step 112 for determining the deceleration avoidance Value (a_avoid).), 
starting from the current longitudinal speed of the host vehicle (see at least Zagorski, para. [0023]: Beginning with step 114, the method compares the relative distance (Ad) between the host and target vehicles (i.e., the current relative distance as provided by target sensor 30) to a minimum collision avoidance distance (do). which is generally representative of the minimum amount of distance needed in order to avoid a collision under the current operating conditions. The minimum collision avoidance distance (d) can vary based on a variety of factors, like current road Surface conditions (e.g., paved roads, gravel roads, cobblestone roads, etc.), weather conditions (e.g., icy, Snowy, wet road conditions), vehicle speed, vehicle acceleration, etc., and may be calculated according to any of a number of known techniques.).

As per claim 95 Zagorski discloses
wherein the identified braking rate of the host vehicle is limited based on at least one condition of the host vehicle or at least one weather and road condition of the environment (see at least Zagorski, para. [0030]: The term 'autonomous braking event, as used herein, broadly includes any braking event or action that is automatically taken by a host vehicle, without intervention on the part of the driver, in order to avoid and/or mitigate a collision with a target vehicle...If (a_avoid) calls for a more aggressive deceleration than the threshold (in the example above, this corresponds to a more negative number), then the autonomous braking event should be engaged. Other factors that may also be considered by step 144 include the expected time or distance to impact, the behavioral traits of the driver (e.g., if they are paying attention), weather conditions (e.g., if the vehicle is on wet, Snowy or icy roads), road conditions and features (e.g., if the vehicle is approaching a sharp bend or object in the road), vehicle readings (e.g., is the host vehicle already braking or involved in significant turn), target readings, etc.).

As per claim 96 Zagorski discloses
wherein the identified braking rate of the target vehicle is limited based on at least one characteristic of the target vehicle associated with braking capability or at least one weather and road condition of the environment (see at least Zagorski, para. [0030]: The term 'autonomous braking event, as used herein, broadly includes any braking event or action that is automatically taken by a host vehicle, without intervention on the part of the driver, in order to avoid and/or mitigate a collision with a target vehicle...If (a_avoid) calls for a more aggressive deceleration than the threshold (in the example above, this corresponds to a more negative number), then the autonomous braking event should be engaged. Other factors that may also be considered by step 144 include the expected time or distance to impact, the behavioral traits of the driver (e.g., if they are paying attention), weather conditions (e.g., if the vehicle is on wet, Snowy or icy roads), road conditions and features (e.g., if the vehicle is approaching a sharp bend or object in the road), vehicle readings (e.g., is the host vehicle already braking or involved in significant turn), target readings, etc.).

As per claim 97 Zagorski discloses
wherein the current longitudinal speed of the target vehicle is determined from the sensing data (see at least Zagorski, para. [0013]: Vehicle sensors 20-26 may provide collision avoidance system 10 with a variety of vehicle readings and/or other information that can be used by the present method. In one embodiment, vehicle sensors 20-26 generate vehicle readings that are representative of the position, Velocity and/or acceleration of host vehicle 12. Some examples of Such readings include a host vehicle Velocity reading (vs) and a host vehicle acceleration reading (as).).

As per claim 98 Zagorski discloses
wherein the current longitudinal speed of the target vehicle is determined from output from at least one of a LIDAR system or a RADAR system of the host vehicle (see at least Zagorski, para. [0013]: In another embodiment, vehicle sensors 20-26 determine vehicle speed relative to the ground by directing radar, laser and/or other signals towards the ground and analyzing the reflected signals, or by employing feedback from a Global Positioning System (GPS).).

As per claim 99 Zagorski discloses
wherein the planned navigational action causes at least one of steering, braking, or accelerating in the host vehicle (see at least Zagorski, para. [0034]: According to one embodiment, method 100 seeks to maintain a certain relative distance (Ad) and/or relative Velocity (AV) between host vehicle 12 and target vehicle 14. This could entail, for example, monitoring the various vehicle and/or target readings and adjusting the deceleration avoidance value (aro)—and hence, the dynamic brake commands—up or down so that a certain relative distance (Ad) and/or relative velocity (AV) is maintained between the two vehicles.).

As per claim 100 Zagorski discloses
wherein the at least one sensor device includes a camera, and wherein the sensing data includes at least one image captured from the camera (see at least Zagorski, para. [0014]: Each target sensor 30, 32 may be a single sensor or a combination of sensors, and may include a light detection and ranging (LI DAR) device, a radio detection and ranging (RADAR) device, a vision device (e.g., camera, etc.), a vehicle-vehicle communications device, or a combination thereof.).

As per claim 101 Zagorski discloses
An apparatus, comprising:
means for obtaining sensing data of an environment in a vicinity of a host vehicle(see at least Zagorski, para. [0014]: In one example, target sensors 30-32 generate target readings that are representative of the position, Velocity and/or acceleration of target vehicle 14. These readings may be absolute in nature (e.g., a target Vehicle Velocity reading (VI) or a target vehicle acceleration reading (a)) or they may be relative in nature (e.g., a relative Velocity reading (AV) which is the difference between target and host vehicle velocities, or a relative acceleration reading (Aa) which is the difference between target and host vehicle accelerations). para. [0015]: Control module 40 may include any variety of electronic processing devices, memory devices, input/output (I/O) devices, and/or other known components, and may perform various control and/or communication related functions. In an exemplary embodiment, control module 40 includes an electronic memory device 42 that stores various sensor readings (e.g., vehicle and target readings from sensors 20-26 and 30-32), look up tables or other data structures, algorithms (e.g., the algorithm described below), etc.), 
the sensing data captured from at least one sensor device of the host vehicle (see at least Zagorski, para. [0014]: According to an exemplary embodiment, target sensor 30 includes a forward-looking long-range RADAR or LIDAR device that is mounted on the front of the vehicle, such as at the front bumper or behind the vehicle grille, and target sensor 32 includes a rearward-looking RADAR or LIDAR device that is mounted on the rear of the vehicle, such as at the rear bumper or in the rear window.); and
at least one processing means for:
determining a planned navigational action for accomplishing a navigational goal of the host vehicle (see at least Zagorski, para. [0021]: If, however, a target vehicle 14 is detected in front of host vehicle 12 and a collision between the host and target vehicles according to their current paths or trajectories is likely or expected, then the method proceeds to step 112 so that an appropriate braking response can be evaluated and potentially developed.);
identifying, from the sensing data, a target vehicle in the environment of the host vehicle (see at least Zagorski, para. [0014]: According to an exemplary embodiment, target sensor 30 includes a forward-looking long-range RADAR or LIDAR device that is mounted on the front of the vehicle, such as at the front bumper or behind the vehicle grille, and target sensor 32 includes a rearward-looking RADAR or LIDAR device that is mounted on the rear of the vehicle, such as at the rear bumper or in the rear window.);
predicting a distance between the host vehicle and the target vehicle that would result if the planned navigational action was taken (see at least Zagorski, para. [0020]: For instance, control module 40 may receive and/or derive a host vehicle Velocity reading (vs) from vehicle sensors 20-26, as well as a target vehicle acceleration value (a), a relative Velocity reading (AV), and a relative distance reading or range (Ad) from target sensor 30. & para. [0030]: Other factors that may also be considered by step 144 include the expected time or distance to impact, the behavioral traits of the driver (e.g., if they are paying attention), weather conditions (e.g., if the vehicle is on wet, Snowy or icy roads), road conditions and features (e.g., if the vehicle is approaching a sharp bend or object in the road), vehicle readings (e.g., is the host vehicle already braking or involved in significant turn), target readings, etc.);
identifying a braking rate of the host vehicle (see at least Zagorski, para. [0026]: Step 120 calculates a deceleration avoidance value (a) for the host vehicle and may use the following for mula to do so: avoid (VHost-VTAR)+K)'.2(Ad-ds TOPPING)... According to the example above, the numerator in the formula is in units of (distance/time) and the denominator is in units of distance, which results in a deceleration avoidance value (a) in units of (distance/time) which corresponds to an acceleration or deceleration. A non-limiting range of exemplary deceleration avoidance values (aron) is 0-12 m/s, as this method may bring the host vehicle to a stop or a very slow speed, such as 0-20 km/hr, values outside of these potential ranges may be achieved as well.), 
a maximum acceleration capability of the host vehicle (see at least Zagorski, para. [0025]: It should be appreciated that the minimum collision avoidance distance (d) and/or the desired stopping distance (dsx) can be determined in a variety of ways. For example, control module 40 may maintain one or more lookup tables or other data structures that use vehicle and/or target readings as input (e.g., host Vehicle Velocity (VHost) or acceleration (ahost), target Vehicle Velocity (V) or acceleration (a), relative Velocity (AV) or acceleration (Aa). etc.) and provide a minimum collision avoidance distance (dry avoid) and/or a desired stopping distance (dstopping) as output.), and 
a current longitudinal speed of the host vehicle (see at least Zagorski, para. [0025]: It should be appreciated that the minimum collision avoidance distance (d) and/or the desired stopping distance (dsx) can be determined in a variety of ways. For example, control module 40 may maintain one or more lookup tables or other data structures that use vehicle and/or target readings as input (e.g., host Vehicle Velocity (VHost) or acceleration (ahost), target Vehicle Velocity (V) or acceleration (a), relative Velocity (AV) or acceleration (Aa). etc.) and provide a minimum collision avoidance distance (dry avoid) and/or a desired stopping distance (dstopping) as output.);
determining a host vehicle stopping distance to bring the host vehicle to a stop (see at least Zagorski, para. [0025]: It should be appreciated that the minimum collision avoidance distance (d) and/or the desired stopping distance (dsx) can be determined in a variety of ways. For example, control module 40 may maintain one or more lookup tables or other data structures that use vehicle and/or target readings as input (e.g., host Vehicle Velocity (VHost) or acceleration (ahost), target Vehicle Velocity (V) or acceleration (a), relative Velocity (AV) or acceleration (Aa). etc.) and provide a minimum collision avoidance distance (dry avoid) and/or a desired stopping distance (dstopping) as output.), 
based on the identified braking rate of the host vehicle (see at least Zagorski, para. [0026]: Step 120 calculates a deceleration avoidance value (a) for the host vehicle and may use the following for mula to do so: avoid (VHost-VTAR)+K)'.2(Ad-ds TOPPING)... According to the example above, the numerator in the formula is in units of (distance/time) and the denominator is in units of distance, which results in a deceleration avoidance value (a) in units of (distance/time) which corresponds to an acceleration or deceleration. A non-limiting range of exemplary deceleration avoidance values (aron) is 0-12 m/s, as this method may bring the host vehicle to a stop or a very slow speed, such as 0-20 km/hr, values outside of these potential ranges may be achieved as well. & para. [0028]: Step 122 then compares the newly calculated deceleration avoidance value (avoid) to a threshold (attrest). As explained above, negative (ator) values correspond to decelerations and positive (ator) values correspond to accelerations, thus, in the following description if an (ator) Value is less than a threshold (arrest), then the (ator) value represents a greater or more aggressive deceleration and Vice-versa. According to the exemplary embodiment shown in FIG. 3, if the deceleration avoidance value (a) is greater than the threshold (as) (i.e., if the calculated (ator) involves a less aggressive deceleration than (ar RESH)), then step 124 may set ato, to the Value calculated above (i.e., leave it unchanged).), 
the maximum acceleration capability of the host vehicle, and the current longitudinal speed of the host vehicle (see at least Zagorski, para. [0025]: It should be appreciated that the minimum collision avoidance distance (d) and/or the desired stopping distance (dsx) can be determined in a variety of ways. For example, control module 40 may maintain one or more lookup tables or other data structures that use vehicle and/or target readings as input (e.g., host Vehicle Velocity (VHost) or acceleration (ahost), target Vehicle Velocity (V) or acceleration (a), relative Velocity (AV) or acceleration (Aa). etc.) and provide a minimum collision avoidance distance (dry avoid) and/or a desired stopping distance (dstopping) as output.), 
the identified braking rate of the host vehicle being a submaximal braking rate that is less than a maximum braking capability of the host vehicle (see at least Zagorski, Fig. 3 (Block 122 & Block 124, para. [0028]: Step 122 then compares the newly calculated deceleration avoidance value (avoid) to a threshold (attrest). As explained above, negative (ator) values correspond to decelerations and positive (ator) values correspond to accelerations, thus, in the following description if an (ator) Value is less than a threshold (arrest), then the (ator) value represents a greater or more aggressive deceleration and Vice-versa. According to the exemplary embodiment shown in FIG. 3, if the deceleration avoidance value (a) is greater than the threshold (as) (i.e., if the calculated (ator) involves a less aggressive deceleration than (ar RESH)), then step 124 may set ato, to the Value calculated above (i.e., leave it unchanged).);
identifying a braking rate of the target vehicle and a current longitudinal speed of the target vehicle (see at least Zagorski, para. [0025]: It should be appreciated that the minimum collision avoidance distance (d) and/or the desired stopping distance (dsx) can be determined in a variety of ways. For example, control module 40 may maintain one or more lookup tables or other data structures that use vehicle and/or target readings as input (e.g., host Vehicle Velocity (VHost) or acceleration (ahost), target Vehicle Velocity (V) or acceleration (a), relative Velocity (AV) or acceleration (Aa). etc.) and provide a minimum collision avoidance distance (dry avoid) and/or a desired stopping distance (dstopping) as output. & para. [0028]: Step 122 then compares the newly calculated deceleration avoidance value (avoid) to a threshold (attrest). As explained above, negative (ator) values correspond to decelerations and positive (ator) values correspond to accelerations, thus, in the following description if an (ator) Value is less than a threshold (arrest), then the (ator) value represents a greater or more aggressive deceleration and Vice-versa. According to the exemplary embodiment shown in FIG. 3, if the deceleration avoidance value (a) is greater than the threshold (as) (i.e., if the calculated (ator) involves a less aggressive deceleration than (ar RESH)), then step 124 may set ato, to the Value calculated above (i.e., leave it unchanged).);
determining a target vehicle stopping distance to bring the target vehicle to a stop, based on the identified braking rate of the target vehicle and the current longitudinal speed of the target vehicle (see at least Zagorski, para. [0025]: It should be appreciated that the minimum collision avoidance distance (d) and/or the desired stopping distance (dsx) can be determined in a variety of ways. For example, control module 40 may maintain one or more lookup tables or other data structures that use vehicle and/or target readings as input (e.g., host Vehicle Velocity (VHost) or acceleration (ahost), target Vehicle Velocity (V) or acceleration (a), relative Velocity (AV) or acceleration (Aa). etc.) and provide a minimum collision avoidance distance (dry avoid) and/or a desired stopping distance (dstopping) as output. & para. [0028]: Step 122 then compares the newly calculated deceleration avoidance value (avoid) to a threshold (attrest). As explained above, negative (ator) values correspond to decelerations and positive (ator) values correspond to accelerations, thus, in the following description if an (ator) Value is less than a threshold (arrest), then the (ator) value represents a greater or more aggressive deceleration and Vice-versa. According to the exemplary embodiment shown in FIG. 3, if the deceleration avoidance value (a) is greater than the threshold (as) (i.e., if the calculated (ator) involves a less aggressive deceleration than (ar RESH)), then step 124 may set ato, to the Value calculated above (i.e., leave it unchanged).); and
causing the host vehicle to continue with the planned navigational action while the predicted distance of the planned navigational action is greater than a minimum safe longitudinal distance (see at least Zagorski, para. [0034]: According to one embodiment, method 100 seeks to maintain a certain relative distance (Ad) and/or relative Velocity (AV) between host vehicle 12 and target vehicle 14. This could entail, for example, monitoring the various vehicle and/or target readings and adjusting the deceleration avoidance value (aro)—and hence, the dynamic brake commands—up or down so that a certain relative distance (Ad) and/or relative velocity (AV) is maintained between the two vehicles.), 
the minimum safe longitudinal distance being calculated based on the host vehicle stopping distance and the target vehicle stopping distance (see at least Zagorski, para. [0023]: Beginning with step 114, the method compares the relative distance (Ad) between the host and target vehicles (i.e., the current relative distance as provided by target sensor 30) to a minimum collision avoidance distance (do). which is generally representative of the minimum amount of distance needed in order to avoid a collision under the current operating conditions. The minimum collision avoidance distance (d) can vary based on a variety of factors, like current road Surface conditions (e.g., paved roads, gravel roads, cobblestone roads, etc.), weather conditions (e.g., icy, Snowy, wet road conditions), vehicle speed, vehicle acceleration, etc., and may be calculated according to any of a number of known techniques. & para. [0024]: One potential difference between the current method and others is that the current method uses dynamic brake commands throughout an autonomous braking event in order to actively control or manipulate the braking so that certain conditions, like a desired stopping distance (ds AING), can be achieved or maintained. The desired stopping distance (dstop) generally corresponds to a desired or ideal stopping distance between the host and target vehicles which the method seeks to achieve during or at the end of an autonomous braking event. This is different than simply using a predetermined and static brake command for autonomous braking, as Such commands cannot adjust to conditions as they change.).

As per claim 102 Zagorski discloses
further comprising:
sensing means for capturing the sensing data (see at least Zagorski, para. [0013]: Vehicle sensors 20-26 may provide collision avoidance system 10 with a variety of vehicle readings and/or other information that can be used by the present method. In one embodiment, vehicle sensors 20-26 generate vehicle readings that are representative of the position, Velocity and/or acceleration of host vehicle 12. Some examples of Such readings include a host vehicle Velocity reading (vs) and a host vehicle acceleration reading (as).).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 84 & 94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zagorski,, in view of US 9849852B1 (“Larner”) .
As per claim 84 Zagorski does not explicitly disclose
wherein the minimum safe longitudinal distance is further calculated based on a response time associated with the host vehicle.
Larner teaches
wherein the minimum safe longitudinal distance is further calculated based on a response time associated with the host vehicle (see at least Larner, col. 14 lines 4-20: For the bicyclist, this may include the minimum amount of time that the vehicle 100 and the bicyclist 610 are expected to reach the impact point 714. Similarly, the minimum predicted time to impact for pedestrian 620 may include the minimum amount of time that the vehicle 100 and the pedestrian 620 are expect to reach the impact point 724. In addition, the situation information would identify points 714 and 724, respectively as well as when or how soon the one or more computing devices of the vehicle’s perception system are likely to provide an update for the situational information of each of the bicyclist and the pedestrian. Because different objects may be located in different places relative to the vehicle which has various different sensors mounted at different locations providing data that may require processing time, this update time may differ for different objects.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zagorski to incorporate the teaching of wherein the minimum safe longitudinal distance is further calculated based on a response time associated with the host vehicle of Larner in order to maneuver between locations but also to interact with and avoid collisions with other objects along the way (see at least Larner, col. 1 lines 27-30).

As per claim 94 Zagorski does not explicitly disclose
wherein the minimum safe longitudinal distance is further calculated based on a response time associated with the host vehicle 
Larner teaches
wherein the minimum safe longitudinal distance is further calculated based on a response time associated with the host vehicle (see at least Larner, col. 14 lines 4-20: For the bicyclist, this may include the minimum amount of time that the vehicle 100 and the bicyclist 610 are expected to reach the impact point 714. Similarly, the minimum predicted time to impact for pedestrian 620 may include the minimum amount of time that the vehicle 100 and the pedestrian 620 are expect to reach the impact point 724. In addition, the situation information would identify points 714 and 724, respectively as well as when or how soon the one or more computing devices of the vehicle’s perception system are likely to provide an update for the situational information of each of the bicyclist and the pedestrian. Because different objects may be located in different places relative to the vehicle which has various different sensors mounted at different locations providing data that may require processing time, this update time may differ for different objects.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zagorski to incorporate the teaching of wherein the minimum safe longitudinal distance is further calculated based on a response time associated with the host vehicle of Larner in order to maneuver between locations but also to interact with and avoid collisions with other objects along the way (see at least Zagorski, col. 1 lines 27-30).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668      
                                                                                                                                                                                                  /Angelina Shudy/Primary Examiner, Art Unit 3668